Mr. President,
The Republic of Guyana congratulates you on your election as President of the 75th Session of the General Assembly of United Nations. I wish you a successful tenure as you guide the work of the Assembly over the next year. I assure you of the support of Guyana as you contribute to fashioning the United Nations that we need in order to realize the future we want.
I join in thanking His Excellency Tijjani Muhammad-Bande of Nigeria for his sterling leadership of the 74th Session, especially through the unprecedented circumstances occasioned by the COVID-19 crisis.
It would be remiss of me if I did not commend Secretary-General Guterres and his team for their resolve and ingenuity in organising this Assembly in a virtual format for the first time. It is a reminder that every tool at our disposal must be employed to serve the best interests of humanity.
Mr. President,
My government assumed office on the 2 August this year. I take this opportunity to commend the international community, including the United Nations for defending the democratic rights of our citizens.
My government is committed to greater political inclusion and to enacting institutional reforms to ensure that democracy, the rule of law and constitutional rights are respected. My Government recognizes the dignity and worth of the human person and is determined to secure for the country’s citizens a higher standard of living.
I join in congratulating the United Nations on its 75th anniversary. I hope that we can soon meet in more normal circumstances to formally celebrate this momentous milestone.
The United Nations was birthed 75 years ago amidst the scars of war and the promise of reconstruction. The international community conceived the United Nations and entrusted its hope in this body to usher in an era of peace and prosperity.
The Charter of the United Nations commits to ending the scourge of war, fostering respect for human rights, promoting the dignity of the human person, securing equality for men women and nations, defending the principles of international law and advancing human freedoms and social progress.
Every nation, no matter how large or small, has but a single vote within this Assembly. The General Assembly remains an invaluable fora where small states can make their voices heard and unite for their mutual benefit.
Developing states in particular owe a great debt to this Organization. Its agencies and affiliated networks — including the Food and Agricultural Organization (FAO), World Health Organization (WHO), United Nations Children’s Fund (UNICEF), United Nations Educational, Scientific and Cultural Organization (UNESCO), United Nations Environment Programme (UNEP) and the United Nations Development Programme (UNDP) — have been instrumental in alleviating poverty, hunger and famine; saving and caring for lives; ensuring respect for human rights; promoting greater equality for women; safeguarding children; promoting the environment and providing technical assistance to developing states.
Mr. President,
I ask you all to cast your minds back to 2015, and the three pivotal UN conferences that took place during that year. In June, the Third International Conference on Financing for Development, held in Addis Ababa, addressed the main challenge facing developing nations — accessing development financing. In September, the Assembly hosted the Sustainable Development Summit and adopted 17 Sustainable Development Goals which UN members agreed to realize by the year 2030. Most importantly, the Climate Change Summit in Paris culminated in the historic Paris Agreement. The Paris Agreement on climate change represents the single greatest commitment made by countries to reduce greenhouse gas emissions. These three events exemplified the true character of this organization — the nations of the world uniting to boldly tackle these threat and to promote sustainable development.
The United Nations, armed with the lofty but ambitious vision of global security and prosperity, remains as relevant and necessary today as it was in 1945. The world has changed remarkably in ensuing 75 years but the United Nations has also adapted to and been an agent of change.
Among the changes which the United Nations has witnessed was the proliferation of newly-independent states, following the end of the Second World War. Many of these newly-independent states are developing countries which account for more than half of the world’s states and population.
The United Nations make-up, inclusive of the Security Council, must reflect this reality. The Security Council, in particular, should be reformed to increase the number of developing countries that are permanent members.
Mr. President,
Developing countries continue to face constraints associated by limited access to development financing. Improved access to such financing is vital for the realization of the Sustainable Development Goals. The United Nations must continue to champion the need for great access to development financing for developing states.
The UN has a special duty to ensure that members’ obligations under international agreements are fulfilled and that setbacks in meeting commitments are reversed. Guyana applause the ongoing work on reform of the United Nations development system (UNDS). We believe, however, that there should be greater focus on reforms that are tailored to allow the UN to respond adequately to existing and emerging gaps in development and to find solutions to existing threats.
Mr. President,
Multilateralism is the key to unlocking solutions to humanity’s problems. The ongoing public health and climate crises have demonstrated that it is in the common interest of humanity that we fully embrace the ideals of multilateralism.
As a testimony to Guyana’s commitment to multilateralism, in January of this year we assumed the Chairmanship of the Group of 77 and China. Our statement to the world is that a state’s capacity for leadership is not constrained by its size.
A product of our multilateral efforts is the United Nations development agenda. The 2030 Agenda for Sustainable Development remains a viable plan of action to shift the world onto a sustainable and resilient path. In this critical Decade of Action and Delivery for Sustainable Development, we must be fully focused on eradicating poverty in all its forms and dimensions. No one must be left behind.
At this time, an earnest and thorough assessment of the development agenda is warranted, with a view to recommitting ourselves to its aims. It is therefore regrettable that we missed the opportunity to adopt a robust outcome document at the conclusion of the 2020 High-Level segment of the Economic and Social Council and the High-Level Political Forum on sustainable development.
Global partnerships for development had never been more urgent in order to mobilize the means to implement the ‘Agenda’. My government believes that both the General Assembly and the Economic and Social Council should play a more proactive role in catalyzing partnerships and should serve as platforms for ensuring coherence in the joint economic, environmental, and socio-political initiatives being undertaken.
Now more than ever, we need a resurgence of political will and commitment to protect the multilateral architecture and institutions, including the International Court of Justice. Guyana reposes confidence in this institution. We are committed to the rule of international law, inclusive of the peaceful resolution of disputes.
In March 2018, Guyana filed its application in the International Court of Justice seeking an affirmation of the validity of the 1899 Arbitral Award and the international boundary that it established. We are happy to report that on the 30th of June, 2020 the International Court of Justice held its first virtual hearing on the controversy involving Guyana and the Bolivarian Republic of Venezuela. Regrettably, Venezuela has refused to participate in the hearing. Guyana now awaits the determination of the International Court of Justice on whether the Court has jurisdiction to proceed to hearing the merits of the case.
Mr. President,
As we consider the state of our world today, we must acknowledge the challenges facing us and their implications for the progress and prosperity of our peoples. Foremost on the list is the COVID-19 pandemic and its multidimensional impacts. The pandemic has launched an attack on the health and well-being of our people while the economy has become a causality of this assault. The pandemic is reversing our gains on health, poverty and education.
More than ever, the resolve of the United Nations is being tested and it is evident that no single country can overcome the debilitating effects alone. This reality must inform the trajectory of the United Nations so that it can support the efforts of developing countries to rebuild and to become more resilient.
A strong multilateral system is required for collective action to stem this pandemic. I acknowledge the support of UN agencies in my country’s response to the COVID-19 crisis. We trust and support the efforts of the UN system to ensure fair, transparent and timely global access to preventive tools, equipment and materials for testing. In this regard, we recognize the important role of the World Health Organization in coordinating the response of the UN system and in global public health preparedness and response. We look forward to increased international cooperation to contain, mitigate and defeat the pandemic.
Mr. President,
Competing and compounded by the pandemic is climate change. Every year is another record breaking year for extreme weather conditions and climate events. As a low-lying coastal State, Guyana, is acutely aware of the high toll of these extreme weather conditions. But equally costly is climate resilience. Developing countries are thus set between a rock and a hard place. The only way to ease this burden is through concerted and balanced climate action, especially via mitigation, climate financing, technical cooperation and capacity building. We also urge all States to set ambitious targets in their Nationally Determined Contributions under the Paris Agreement and to work earnestly towards them.
Guyana’s Low Carbon Development Strategy (LCDS) reflects our national development agenda. The strategy will ensure that we fulfill our Nationally Determined Contributions and place our country along a path of sustainable and climate-resilient development.
Mr. President,
Progress on the Sustainable Development Agenda will be impeded by conflicts. We therefore must continue to devote our collective efforts towards the achievement of peace in every region of the globe.
Mr. President,
The future we want and the United Nations that we need are in our hands. It is ours to fashion. History must not find us victims of inaction or succumbing to failure.
Multilateralism is the pathway to achieving our ends. We must collectively work to preserve this instrument and to strengthen the United Nations as we build a better world for our generation and those to follow.
I thank you.
And God bless all the people of this planet, thank you.